  Case: 1:19-cv-02808-PAB Doc #: 18 Filed: 05/25/21 1 of 3. PageID #: 671




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 NATHANIEL ALLGOOD,                               CASE NO. 1:19-CV-02808

                               Petitioner,        JUDGE PAMELA A. BARKER
                -vs-
                                                  MAGISTRATE JUDGE
                                                  KATHLEEN B. BURKE
 WARDEN TIMOTHY SHOOP,
                                                  MEMORANDUM OF OPINION AND
                               Respondent.        ORDER


       This matter is before the Court upon the Report & Recommendation (“R&R”) of Magistrate

Judge Kathleen B. Burke (Doc. No. 16), which recommends that the Court dismiss and/or deny the

Petition for Writ of Habeas Corpus (Doc. No. 1) of Petitioner Nathaniel Allgood (“Allgood”).

Allgood has filed a Motion to Object to Report & Recommendation (“Objections”), which the Court

construes as objections to the R&R. (Doc. No. 17.) For the following reasons, Allgood’s Objections

(Doc. No. 17) are OVERRULED, the Magistrate Judge’s Report & Recommendation (Doc. No. 16)

is ADOPTED, and the Petition (Doc. No. 1) is DISMISSED and/or DENIED.

  I.   Standard of Review

       When objections are made to a Magistrate Judge’s report and recommendation, the district

court reviews the case de novo. Federal Rule of Civil Procedure 72(b)(3) provides in pertinent part:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the matter
       to the magistrate judge with instructions.

       As stated in the Advisory Committee Notes, “[w]hen no timely objection is filed, the court

need only satisfy itself that there is no clear error on the face of the record in order to accept the
  Case: 1:19-cv-02808-PAB Doc #: 18 Filed: 05/25/21 2 of 3. PageID #: 672




recommendation.” In Thomas v. Arn, 474 U.S. 140, 150 (1985), the Supreme Court held, “[i]t does

not appear that Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those findings.”

        “A party who files objections to a magistrate [judge]’s report in order to preserve the right to

appeal must be mindful of the purpose of such objections: to provide the district court ‘with the

opportunity to consider the specific contentions of the parties and to correct any errors immediately.’”

Jones v. Moore, No. 3:04CV7584, 2006 WL 903199, at *7 (N.D. Ohio Apr. 7, 2006) (quoting United

States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981)). A general objection “that merely restates

the arguments previously presented” or “does nothing more than state a disagreement with a

magistrate’s recommendation” is not sufficient. Id. Instead, a general objection is treated as no

objection at all and results in only clear error review. Travis v. Smith, No. 1:09 CV 2187, 2011 WL

1431319, at *1 (N.D. Ohio Apr. 14, 2011).

 II.    Analysis

        In the Magistrate Judge’s R&R, she concludes that all of the grounds raised in the Petition

should either be dismissed as non-cognizable on federal habeas review or denied on the merits. (Doc.

No. 16.) In his Objections, Allgood does not identify any specific errors committed by the Magistrate

Judge. (See Doc. No. 17.) Instead, Allgood generally states: “Rather than reiterate the same issues

Petitioner has raised in his habeas petition he respectfully request[s] that the Magistrate and Judge

‘review all of the merits of this case,’ [and] ‘reverse the judgment of the state courts,’ as Petitioner

has been maliciously denied his constitutional rights to a fundamental fair jury trial.” (Id.) 1



1
  Allgood also requests that the Court take into consideration the fact that he has been diagnosed with cancer and is
undergoing chemotherapy. (Doc. No. 17-1.) However, he has not shown how this is relevant to any of the Magistrate
Judge’s recommendations with respect to any of the claims raised in his Petition.
                                                         2
  Case: 1:19-cv-02808-PAB Doc #: 18 Filed: 05/25/21 3 of 3. PageID #: 673




       Because Allgood has failed to pinpoint those portions of the R&R that are in dispute and has

raised only a general objection, the Court need only satisfy itself that there is no clear error on the

face of the record in order to accept the R&R. See Travis, 2011 WL 1431319, at *1. The Court has

reviewed the R&R and found no clear error, and, therefore, the Court accepts the Magistrate Judge’s

R&R. The Court hereby dismisses and/or denies the Petition for the reasons stated by the Magistrate

Judge in the R&R, which is incorporated herein by reference.

III.   Conclusion

       For the reasons set forth above, Allgood’s Objections (Doc. No. 17) are OVERRULED.

Accordingly, the Magistrate Judge’s Report & Recommendation (Doc. No. 16) is ADOPTED, and

the Petition (Doc. No. 1) is DISMISSED and/or DENIED. Furthermore, the Court certifies, pursuant

to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good faith, and that

there is no basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App.

P. 22(b).

       IT IS SO ORDERED.



                                                       s/Pamela A. Barker
                                                      PAMELA A. BARKER
Date: May 25, 2021                                    U. S. DISTRICT JUDGE




                                                  3
